—In an action to recover damages for personal injuries, etc., the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated February 22, 2000, which granted the defendants’ motion to change venue from the Supreme Court, Kings County, to the Supreme Court, New York County.
Ordered that the order is reversed, on the law, with costs, and the Clerk of the Supreme Court, New York County, is directed to deliver to the Clerk of the Supreme Court, Kings County, all papers filed in this action and certified copies of all minutes and entries (see, CPLR 511 [d]).
The Supreme Court erred in granting the defendants’ motion for a change of venue based on the designation of an improper county (see, CPLR 510 [1]). The defendants failed to move to *195change venue within 15 days as required by CPLR 511 (b) (see, Lopez v Robbins, 269 AD2d 364; Korman v City of New York, 89 AD2d 888).
The defendants were not entitled to a change of venue pursuant to CPLR 510 (3) as they failed to show that the convenience of nonparty witnesses would be served by the change (see, Cumberbatch v Gatehouse Motel & Rest., 265 AD2d 370; Roberto v M.C. & E.D. Beck, 254 AD2d 404; O’Brien v Vassar Bros. Hosp., 207 AD2d 169). Mangano, P. J., S. Miller, Mc-Ginity, Luciano and Smith, JJ., concur.